Title: From George Washington to Edmund Randolph, 2 July 1794
From: Washington, George
To: Randolph, Edmund


               
                  Sir,
                  Mount Vernon July 2d 1794
               
               The Commission for the Postmaster General, is signed and returned. The other for the Marshall of the District of North Carolina is also signed & forwarded by Post.
               Tomorrow I commence my journey for the Seat of the Governmt.
               
                  Go: Washington
               
            